 Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 1 of 10 PageID #: 1125




                               United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

ESI/EMPLOYEE SOLUTIONS, L.P.,                         §
HAGAN LAW GROUP L.L.C, and STATE                      §
OF TEXAS                                              §
                                                      § CIVIL ACTION NO. 4:19-cv-570-SDJ
v.                                                    §
                                                      §
CITY OF DALLAS; T.C. BROADNAX, in his                 §
official capacity as City Manager of the City of      §
Dallas; and BEVERLY DAVIS in her official             §
capacity as Director of the City of Dallas            §
Office of Equity and Human Rights

                               MEMORANDUM OPINION AND ORDER

            Before the Court is Defendants City of Dallas, T.C. Broadnax, and Beverly Davis’s

  (collectively “the City”) Motion to Transfer Venue. (Dkt. #10). The Motion requests that the Court

 transfer this case to the Northern District of Texas—Dallas Division. The Plaintiffs, ESI/Employee

 Solutions, L.P. (“ESI”), Hagan Law Group, L.L.C. (“Hagan”), and the State of Texas, filed a

  Response in Opposition to the Motion (Dkt. #27), to which the City filed a Reply (Dkt. #31). After

  a hearing on the matter on October 8, 2019, the parties filed supplemental briefing. (Dkt. #45–46).

  The Court, having considered the Motion, responses, record, and applicable law, DENIES the

  Motion. The Court further DENIES as moot the City’s Supplemental Motion to Change Venue.

  (Dkt. #45).

                                               I. Background

            This case arises from the enactment of a municipal ordinance (“the Ordinance”) by the City

     of Dallas on April 24, 2019, that requires certain employers to provide paid sick leave to employees

     working within Dallas. (Dkt. #1); Dall. City Code § 20-4(a). The Ordinance, which became

     effective for “medium or large employers” on August 1, 2019, and will become effective for “small




                                                      1
Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 2 of 10 PageID #: 1126



employers” on August 1, 2021, requires employers to grant one hour of paid sick leave for every

thirty hours worked by an employee within Dallas, regardless of the employer’s location. 1 Id.

§ 20-4(a)–(b). The Ordinance caps the amount of paid sick leave for each employee working in

Dallas at sixty-four hours per year for medium or large employers and forty-eight hours per year

for small employers, although employees with a collective bargaining agreement may bargain to

modify the yearly cap. Id. § 20-4(c)(1)–(2), (e). The Ordinance also includes administrative and

reporting requirements for employers related to the sick-leave time. Id. § 20-7. Failure to comply

with the Ordinance will result in a fine. Id. § 20-11(a).

        The Plaintiffs include the State of Texas and two Collin County-headquartered employers

with employees who perform work in Dallas. The Plaintiffs claim that the Ordinance is preempted

by state law and, therefore, violates the Texas Constitution. (Dkt. #1). The employer-plaintiffs

also claim that the Ordinance violates their constitutional rights to freedom of association, freedom

from unreasonable searches and seizures, and equal protection under the law. (Dkt. #1).

        The City has filed a Motion to Transfer Venue. (Dkt. #10). In its Motion and at the venue

hearing, the City contested venue in the Eastern District of Texas as improper. See (Dkt. #10 at 2–

4) (stating in a section titled “Plaintiffs Failed to Allege Proper Venue” that “allegations for venue

are unsupported and unsustainable”); (Dkt. #31 at 1) (arguing in a section titled “Plaintiffs Failed

to Allege Proper Venue” that venue is improper under 28 U.S.C. § 1391(b)(2)). The City also made

an alternative argument for a convenience transfer under 28 U.S.C. § 1404(a). In its supplemental

briefing, however, the City has affirmatively abandoned its improper venue arguments and asks

only for a § 1404(a) convenience transfer to the Northern District of Texas—Dallas Division.


1
  The Ordinance defines a “medium or large employer” as “an employer with more than 15 employees at any time in
the preceding 12 months, excluding the employer’s family members.” Dall. City Code § 20-2(8). A “small
employer” is “any employer that is not a medium or large employer.” Id. at § 20-2(11).




                                                      2
Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 3 of 10 PageID #: 1127



(Dkt. #45). Accordingly, the Court will address only the issue of whether a § 1404(a) convenience

transfer is merited.

                                             II. Legal Standards


        Venue statutes “are drawn with necessary generality and usually give a plaintiff a choice

of courts, so that he may be quite sure of some place in which to pursue his remedy.” Gulf Oil

Corp. v. Gilbert, 330 U.S. 501, 507, 67 S.Ct. 839, 91 L.Ed. 1055 (1947). Although “a plaintiff has

the privilege of filing his claims in any judicial division appropriate[,] . . . § 1404(a) tempers the

effects of the exercise of this privilege” by allowing courts to transfer a case that subjects the

defendant to a venue that is inconvenient under its terms. In re Volkswagen of Am., Inc., 545 F.3d

304, 313 (5th Cir. 2008) (en banc) [hereinafter Volkswagen II]. A court has “broad discretion in

deciding whether to order a transfer.” Id. at 311.

        Section 1404(a) states that, “[f]or the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it

might have been brought . . . .” 28 U.S.C. § 1404(a). 2 Under § 1404(a), the moving party must first

establish that the case might have been brought in the prospective transferee district. See

Volkswagen II, 545 F.3d at 312. A case “might have been brought” in a district if venue is proper

there. See id. (citing 28 U.S.C. § 1391). Venue is determined under the general venue statute where

the cause of action alleged in a case does not implicate a special venue statute. Id. Under the general

venue statute, venue is proper in:

        (1) a judicial district in which any defendant resides, if all defendants are residents
        of the State in which the district is located;
2
  The Plaintiffs have made waiver arguments related to the City’s improper venue claim. (Dkt. #46 at 1–3). Those
arguments are inapplicable to the City’s § 1404(a) argument. A party requesting a convenience transfer may do so
even after filing other motions because § 1404(a) is not a defense that will be waived if not “raised by pre-answer
motion or other responsive pleading.” Allen v. U.S. Dep’t of Homeland Sec., 514 Fed. App’x 421, 422 n.5 (5th Cir.
2013) (quoting 14D Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 3829 (4th ed.))
(internal quotations omitted).




                                                        3
Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 4 of 10 PageID #: 1128




        (2) a judicial district in which a substantial part of the events or omissions giving
        rise to the claim occurred . . .; or

        (3) if there is no district in which an action may otherwise be brought as provided
        in this section, any judicial district in which any defendant is subject to the court’s
        personal jurisdiction with respect to such action.


28 U.S.C. § 1391(b).

        After establishing proper venue in the prospective transferee district, the moving party must

“clearly demonstrate” that transfer would be convenient for the parties and witnesses. See

Volkswagen II, 545 F.3d at 312, 315. Convenience is “clearly demonstrate[d]” when the movant

overcomes a “significant burden . . . to show good cause for the transfer.” Id. at 314 n.10. As the

Fifth Circuit has explained, “when the transferee venue is not clearly more convenient than the

venue chosen by the plaintiff, the plaintiff’s choice should be respected.” Id. at 315.

        The convenience analysis turns on the application of private and public interest factors set

forth in Gilbert. Id. The private interest factors are:

        (1)   the relative ease of access to sources of proof;
        (2)   the availability of compulsory process to secure the attendance of witnesses;
        (3)   the cost of attendance for willing witnesses; and
        (4)   all other practical problems that make trial of a case easy, expeditious and
              inexpensive.

Id. (internal quotations omitted). The public interest factors are:

        (1)   the administrative difficulties flowing from court congestion;
        (2)   the local interest in having localized interests decided at home;
        (3)   the familiarity of the forum with the law that will govern the case; and
        (4)   the avoidance of unnecessary problems of conflict of laws [or in] the application
              of foreign laws.

Id. Although these factors are instructive, they are neither exhaustive nor dispositive. See id. (citing

Action Indus., Inc. v. U.S. Fid & Guar. Corp., 358 F.3d 337, 340 (5th Cir. 2004)).




                                                   4
Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 5 of 10 PageID #: 1129



                                            III. Discussion

A. Proper Venue in the Proposed Transferee District

        The parties do not dispute that venue would be proper in the Northern District of Texas—

Dallas Division, the proposed transferee district. The Court agrees. Under the general venue

statute, venue is proper in “a judicial district in which any defendant resides, if all defendants are

residents of the State in which the district is located.” 28 U.S.C. § 1391(b)(1). All defendants are

residents of Texas and the City of Dallas is located in Dallas County, which is part of the Northern

District of Texas. Accordingly, and at a minimum, venue is proper in the Northern District of

Texas under § 1391(b)(1). Therefore, the preliminary question of whether the case could have been

brought in the proposed transferee district is satisfied.

B. Interest Factors

        The City concedes that five of the eight private and public interest factors set forth in

Gilbert do not support a § 1404(a) convenience transfer from the Eastern District to the Northern

District. Specifically, the City does not dispute the availability of compulsory process to secure

witnesses in either district, nor does it identify any practical problems related to trial. The City also

concedes that cases resolve in similar time frames in both the Northern and Eastern Districts of

Texas, that both districts are equally familiar with the applicable law, and that this case poses no

conflict of law concerns. (Dkt. #10).

        The City’s argument for a convenience transfer therefore turns on three interest factors:

ease of access to proof; the cost of appearance of willing witnesses; and the local interest in having

localized interests decided at home. Only one of these factors, the local interest in having localized

interests decided at home, weighs somewhat in favor of transfer.




                                                   5
Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 6 of 10 PageID #: 1130



       1. Ease of Access to Proof

       The private interest factor concerning the relative ease of access to proof is focused on the

location of documentary and physical evidence. See Volkswagen II, 545 F.3d at 316. Although

some documents and other evidence can be easily transmitted electronically, the law is clear that

ease of access to proof remains a factor that must be considered when evaluating a case for transfer

under § 1404(a). Id. When analyzing this factor, courts should consider the “relative ease” of

access to sources of proof even when the overall inconvenience is slight. In re Radmax, Ltd., 720

F.3d 285, 288 (5th Cir. 2013) (emphasis omitted).

       This case involves a facial challenge to the constitutionality of the Ordinance. As such, the

parties agree that the subject matter lends itself to having little evidence to present and point to no

physical evidence that may be required to resolve the case. (Dkt. #10 at 6; #27 at 7). They disagree,

however, about where the small amount of documentary evidence is located. Plaintiffs claim that

the evidence is at their Collin County headquarters, in the Eastern District of Texas, where the

Ordinance imposes an administrative burden on their businesses. (Dkt. #27 at 7). The City claims

that the relevant evidence is at City Hall, in the Northern District of Texas, or possibly in Austin,

Texas. (Dkt. #10 at 6).

       The parties will need to access evidence in both Collin and Dallas Counties at different

stages of the litigation, and no one location predominates over the other. Therefore, because the

burden on any party to access sources of proof in this case is negligible and because the sources

of proof are located in both the transferor and proposed transferee districts, this factor is neutral.

       2. Cost of Appearance of Willing Witnesses

       Similarly, there is negligible cost or inconvenience for willing witnesses to appear in either

the Northern or Eastern Districts of Texas. Courts look to the distance between witnesses and




                                                   6
Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 7 of 10 PageID #: 1131



venue to determine the degree of inconvenience each district poses. Volkswagen II, 545 F.3d at

317; In re Radmax, 720 F.3d at 288–89. Where witnesses must travel more than 100 miles, the

“inconvenience . . . increases in direct relationship to the additional distance.” Volkswagen II, 545

F.3d at 317. Although a court should consider the cost of appearance of all willing witnesses, when

the witness is a party, the inconvenience is accorded less weight. Weatherford Tech. Holdings,

LLC v. Tesco Corp., No. 2:17-CV-00456-JRG, 2018 WL 4620636, at *5 (E.D. Tex. May 22,

2018). To undertake a convenience analysis, however, a court must have some information about

the witnesses to consider. See Trustmark Nat’l Bank v. First NBC Bank, No. 3:13CV00185-DPK-

FKB, 2013 WL 5278238, at *3 (S.D. Miss. Sept. 18, 2013) (citing Piper Aircraft Co. v. Reyno,

454 U.S. 235, 258 (1981)).

         The City does not name any specific non-party witnesses that will testify and admits in its

Motion that the testimony of anyone other than party witnesses is unlikely to assist the Court in

resolving the case. (Dkt. #10 at 7). The Motion suggests that any witness who might testify would

be located at City Hall in Dallas County. (Dkt. #45 at 7, #10 at 7). The distance between Dallas

City Hall and the Plano Courthouse is twenty-three miles. 3

         Likewise, the Plaintiffs do not identify any specific non-party witnesses. They instead

agree with the City’s admission that anyone other than party witnesses are unlikely to be helpful

in resolving the case. Any party witnesses would presumably come from ESI’s and Hagan’s

headquarters, which are thirty-two and twenty-eight miles from the Earle Cabell Courthouse in

Dallas, respectively. (Dkt. #10 at 7). The distance from ESI’s and Hagan’s headquarters to the

Plano Courthouse, on the other hand, is five and seven miles, respectively.




3
 All distances in this Order have been calculated using the addresses provided and internet-based driving directions.
The Court takes judicial notice of the distances between each location.




                                                          7
Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 8 of 10 PageID #: 1132



       Given the distances to be traveled by potential witnesses, neither venue would be

inconvenient for any witness. And, because the parties have not identified any non-party witnesses

for purposes of the § 1404(a) analysis, the Court can only analyze the inconvenience to the parties,

which is accorded little weight. Of the hypothetical or party witnesses, any distance that either

might have to travel is negligible. Further, the City has made no attempt to identify specific

witnesses and provide information concerning the importance of their testimony. This is

insufficient to support transfer. See 15 Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 3851 (4th ed.) (“If the moving party merely has made a general allegation that

necessary witnesses are located in a transferee forum, without identifying them and providing

sufficient information to permit the district court to determine what and how important their

testimony will be, the motion to transfer should be denied.”)).

       Finally, transferring the case to the Northern District of Texas because it is closer to the

City would only serve to shift any small amount of inconvenience to the Plaintiffs. Courts generally

do not transfer cases “where the only practical effect is a shifting of inconveniences.” Salem Radio

Representatives, Inc. v. Can Tel Mkt. Support Grp., 114 F. Supp. 2d 553, 558 (N.D. Tex. 2000).

This factor, therefore, also does not support a convenience transfer.

       3. Local Interest in Having Localized Interests Decided at Home

       Both parties claim the dominant local interest. This factor has dual considerations: a court

may look to whether the local community has an interest in the outcome of the issue before it and

whether it would be fair to burden that community with jury duty. See In re Volkswagen AG, 371

F.3d 201, 205–06 (5th Cir. 2004) (per curiam).

       The Northern District of Texas has a substantial interest in the resolution of this challenge

to the enforceability of the Ordinance because, as the City notes, a majority of the people impacted




                                                 8
Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 9 of 10 PageID #: 1133



by the Ordinance are in Dallas County. The Northern District also has a local interest because the

Ordinance, a product of deliberation and vote by elected officials at public meetings, reflects the

“public will” of Dallas residents.

        However, the Eastern District of Texas also has a local interest in determining the

enforceability of the Ordinance. To the extent that the City of Dallas is within the Eastern District,

the Eastern District has a local interest that is identical to that of the Northern District. In this

regard, as the parties have acknowledged, it is undisputed that Dallas’s city limits extend into

Collin and Denton Counties, both of which are in the Eastern District of Texas. Further, the Eastern

District also has an interest in the Ordinance’s regulation of businesses in the Eastern District that

are outside the Dallas city limits, but whose employees work in Dallas. Significantly, many of the

people affected by the Ordinance in the Eastern District of Texas are not constituents of any elected

official that voted to enact the Ordinance.

        In addition, the State of Texas is a plaintiff in the case. The State asserts that the Ordinance

regulates private employer wages in a manner preempted by the Texas Minimum Wage Act, in

violation of the Texas Constitution. (Dkt. #9). The State’s involvement in the case also suggests

interests in the enforceability of the Ordinance extending beyond the Northern District.

        In sum, the local interest factor weighs somewhat in favor of transfer because the Northern

District has a stronger local interest in the enforceability of the Ordinance than does the Eastern

District.

C. Weight of the Interest Factors

        A § 1404(a) convenience transfer is appropriate only where the movant has overcome a

“significant burden” to show good cause for the transfer. Volkswagen II, 545 F.3d at 314 n.10.

When the proposed transferee venue is not “clearly more convenient” than the plaintiff’s chosen




                                                   9
    Case 4:19-cv-00570-SDJ Document 49 Filed 10/31/19 Page 10 of 10 PageID #: 1134



    venue, “the plaintiff’s choice should be respected.” Id. at 315.

           Here, of the eight factors used to analyze convenience, only one—the local interest in

    having localized interests decided at home—weighs somewhat in favor of transferring the case to

    the Northern District of Texas. All other factors are neutral. Thus, the total weight of the factors

    in this case only slightly favors transfer. Courts have declined to transfer cases on a similar

    showing of convenience in the proposed transferee district. See, e.g., Luke v. Transwood Logistics,

    18 F. Supp. 3d. 806, 809–10 (S.D. Miss. 2014) (denying transfer where one factor weighed slightly

    in favor of transfer with all others neutral); Doe v. Kanakuk Ministries, No. 3:11-CV-0524-G, 2012

    WL 715980, at *3–4 (N.D. Tex. Mar. 5, 2012) (denying transfer where two factors weighed in

.   favor of transfer, one weighed weakly against, and all others were neutral). The City, therefore,

    has not met its “significant burden” to show that the Northern District of Texas—Dallas Division

    is “clearly more convenient” than the Eastern District of Texas.

                                             IV. Conclusion

           For the reasons stated above, the Court DENIES the Defendants’ Motion to Transfer

    Venue. (Dkt. #10). The Court also DENIES as moot Defendants’ Supplemental Motion to Change

    Venue. (Dkt. #45).


     So ORDERED and SIGNED this 31st day of October, 2019.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                                     10
